a Case: 1:18-cv-07686 Document #: 427 Filed: 03/09/20 Page 1 of 2 PagelD #:4458

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In re: Lion Air Flight JT 610 Crash Lead Case No. 18-cv-07686

BIAS RAMADHAN A. S. BIN MISYADI; This document relates to
H.K.C., a minor by and through her guardian ad Case No. 1: 19-cv-2980
litem Bias Ramadhan A. S. Bin Misyadi;
GUNTUR IDIL AKBAR BIN MISYADI; H bl M. Durki
DZIKRI AGUNG HARY ADI BIN MISYADI, onorable Thomas M. Durkin

Plaintiffs,
v.

The Boeing Company,
Defendant.

 

 

ORDER GRANTING JOINT MOTION
FOR DISMISSAL OF PLAINTIFFS’ CLAIMS
WITH PREJUDICE AND APPROVAL OF MINOR SETTLEMENT
The Court having reviewed the parties’ joint motion and declaration of counsel, due
notice having been given and the Court being advised in the premises, the Court finds that:
1. Ari Scharg of Edelson PC is an attorney who is competent to represent the interest
of the minor plaintiff, H.K.C.
2, The settlement reached by the parties in this case is fair and reasonable, and in the
best interest of all parties including the minor plaintiff, H.K.C.
THEREFORE, IT IS HEREBY ORDERED:
1. All claims filed on behalf of Plaintiff Bias Ramadhan A. S. Bin Misyadi, as Legal
Representative of the Estate of Hasnawati Binti Nawazar, individually, and as
Guardian of the minor plaintiff, H.K.C., in consolidated Case No. 1:18-cv-07686
(originally filed under Case No. 19-cv-2980), are dismissed in their entirety with
prejudice and without costs;

2. The claims of other plaintiffs in other actions consolidated into Case No. 1:18-cv-

 

 

 
Case: 1:18-cv-07686 Document #: 427 Filed: 03/09/20 Page 2 of 2 PagelD #:4459

07686 are unaffected by this order;

3. The settlement on behalf of the minor plaintiff in this case, H.K.C., together with
the attorneys’ fees charged to the minor plaintiff is approved;

4. The minor plaintiff's claims are hereby dismissed in their entirety with prejudice
and without costs;

5. The settlement funds shall be distributed to Plaintiff Bias Ramadhan A. S. Bin
Misyadi, individually and as legal guardian of the minor plaintiff, in accordance
with the process identified in Plaintiffs counsel’s sealed affidavit; and

6. The court retains jurisdiction to effectuate settlement.

ENTERED: 5 q 202-0

 

Hon. Thomas M. Durkin
U.S. District Court Judge
